         Case 1:17-cv-00890-LAP Document 141 Filed 04/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONSUMER FINANCIAL PROTECTION
BUREAU et al.,

                       Plaintiffs,               17 Civ. 890 (LAP)

-against-

RD LEGAL FUNDING LLC, et al.,

                       Defendants.



Loretta A. Preska, Senior United States District Judge:

    The conference set for April 13, 2021 at 9:30 a.m. (dkt.

no. 140) is adjourned sine die.

    SO ORDERED.

Dated:       New York, New York
             April 12, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
